1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JOSE GUADALUPE CALDERON,                        )   Case No.: 1:19-cv-01734-DAD-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER VACATING JANUARY 9, 2020
13          v.                                           FINDINGS AND RECOMMENDATIONS,
                                                     )   AND GRANTING PLAINTIFF ONE FINAL
14                                                   )   OPPORTUNITY TO FILE A SECOND
     MAGDY DANIALS, et.al.,
                                                     )   AMENDED COMPLAINT
15                  Defendants.                      )
                                                     )   [ECF Nos. 9, 12, 14]
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Jose Guadalupe Calderon is appearing pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge
20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          Plaintiff filed the instant case on December 12, 2019. On December 19, 2019, the Court
22   screened Plaintiff’s complaint, found he failed to state any cognizable claims, and granted leave to file
23   an amended complaint within thirty days. (ECF No. 6.)
24          Plaintiff filed an amended complaint on January 6, 2020. (ECF No. 7.) On January 9, 2020,
25   the Court issued Findings and Recommendations recommending that the action be dismissed for
26   failure to state a cognizable claim for relief. (ECF No. 9.)
27          On January 21, 2020, Plaintiff filed a motion for an extension of time to file objections to the
28   Findings and Recommendations, which was granted on January 23, 2020. (ECF No. 11.)
                                                         1
1             On January 23, 2020 and January 24, 2020, Plaintiff filed two notices regarding the allegations

2    in the first amended complaint. (ECF Nos. 12, 14.) Plaintiff contends that the Court misconstrued and

3    omitted certain factual allegations from the analysis. (Id.) In the interest of justice and in an abundance

4    of caution, the Court will vacate the January 9, 2020 Findings and Recommendations and grant Plaintiff

5    one final opportunity to amend by filing a second amended complaint. If Plaintiff truly believes that

6    certain facts were misconstrued or omitted, Plaintiff should clearly and concisely set forth all of his

7    factual allegations in a second amended complaint, and Plaintiff is advised that that an amended

8    complaint supersedes the prior complaint. Lacey v. Maricopa Cnty., 693 F.3d 896, 927 (9th Cir. 2012).

9    Therefore, Plaintiff’s second amended complaint must be “complete in itself without reference to the

10   prior or superseded pleading.” Local Rule 220.

11            Based on the foregoing, it is HEREBY ORDERED that:

12            1.      The January 9, 2020 Findings and Recommendations (ECF No. 9) are VACATED;

13            2.      Within thirty (30) days from the date of service of this order Plaintiff may file a second

14                    amended complaint; and

15            3.      The failure to file a second amended complaint will result in a recommendation that the

16                    action be dismissed for failure to state a cognizable claim for relief.

17
18   IT IS SO ORDERED.

19   Dated:        January 28, 2020
20                                                        UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27
28

                                                           2
